Plaintiff was employed by Westinghouse Learning Corporation wbo contracted with defendant to operate the Atterbury Job Corps Center for men. The contract required Westinghouse to furnish the qualified personnel needed to accomplish the program; Westinghouse had the responsibility of determining that all its personnel were personally and professionally qualified for their assignments; and defendant retained only the authority to approve the criteria and procedure to be utilized by Westinghouse to ensure conformity with the personnel standards and to approve the appointment, or continued assignment, of the Center Director, his associate directors and other policy managers. Westinghouse notified plaintiff by letter that he was suspended without pay, presumably in connection with the matter referred to hi the letter of the manager of counseling mentioned in the suspension letter. Plaintiff claims he was deprived of his constitutional rights and seeks damages. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof,without oral argument, the court concludes that plaintiff’s petition fails to state a claim within the jurisdiction of this court, since plaintiff was not an employee of the Government. On May 28, 1971 the court granted defendant’s motion and dismissed the petition.